Citation Nr: 1730018	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  17-02 828		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to service connection for residuals of a back injury.


ORDER

Entitlement to service connection for residuals of a back injury, to include degenerative disc disease (DDD) of the lumbar spine, is granted.


FINDING OF FACT

The weight of the evidence supports a finding of a nexus between an in-service event and the Veteran's current diagnosis of residuals of a back injury, to include DDD of the lumbar spine.


CONCLUSION OF LAW

The criteria for service connection for residuals of a back injury, to include DDD of the lumbar spine, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty in the United States Army from February 1957 to February 1960.  He was honorably discharged.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  

In May 2017, a Board hearing was held before the undersigned.  A transcript of that hearing is of record.

Entitlement to service connection for residuals of a back injury

The Veteran states that his current back disorder is the result of an in-service assault, in which a private grabbed the Veteran's shoulders, placed his knee in the Veteran's back, and pulled back on the Veteran's shoulders until the Veteran's back popped.  There is no evidence in the Veteran's service treatment records of treatment related to this assault, but the Veteran's brother, sister, and son have stated that the Veteran previously complained to them about this assault and that the Veteran has experienced back pain related to this incident since leaving service.  

The Veteran seeks service connection for his current back disorder.  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The question before the Board is whether it is at least as likely as not that the Veteran's current back disability was caused or aggravated by the in-service assault.  

There are three medical opinions of record.  An August 2015 VA medical opinion opines that the Veteran's current disability is less likely than not related to service, based on the insufficiency of in-service records supporting a back injury, a pre-service sports injury to the back, the Veteran's January 1959, in-service report that his back was pain-free, and the fact that the Veteran re-injured his back in 1993.  The August 2015 VA medical opinion does not consider the Veteran's testimony regarding his in-service assault.  The examiner did note that magnetic resonance imaging (MRI) revealed multi-level lumbar disc disease and a disc bulge at L5-S1.  She also provided an overall diagnosis of DDD.  

A November 2015 private medical opinion states that the Veteran's lifelong back disability is more likely than not due to the in-service assault, and the hyper-extensive nature of the force to the Veteran's lower back.  An April 2017 private medical opinion from a different doctor states that the Veteran's back pain is more likely than not caused by the in-service assault, again noting the hyperextension of the Veteran's lower back.  

The private medical opinions are considered to be probative because they address the dynamics of the Veteran's assault, which is the central issue for purposes of establishing nexus.  The conclusion of a medical opinion cannot be premised on the lack of evidence in service treatment records while ignoring lay statements regarding relevant observations and symptomology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Since the August 2015 VA medical opinion did not address the Veteran's corroborated lay statements regarding the in-service assault, that opinion is based on insufficient facts and data, rendering it less probative than the private opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  

A remand for an additional opinion is not required.  There are already two probative, positive nexus opinions of record.  Even if the VA obtained a more probative, negative opinion, the evidence would still be in relative balance and consequently in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 




(1990).  Service connection for residuals of back injury, to include DDD of the lumbar spine, is therefore warranted.  




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Cannon, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States



Department of Veterans Affairs


